                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 KBW INVESTMENT PROPERTIES, LLC

      Plaintiff,                                        Case No. 2:20-cv-4852

          v.                                            Judge James L. Graham

 SECRETARY ALEX AZAR, et al.,                           Magistrate Judge Kimberly L. Jolson

      Defendants.


                                 STIPULATION OF DISMISSAL

         Now come Plaintiff, KBW Investment Properties, LLC, and the Federal Defendants, the

U.S. Department of Health and Human Services; Alex M. Azar II, in his official capacity as Secretary

of Health and Human Services; the Centers for Disease Control and Prevention (CDC); and Nina B.

Witkofsky, in her official capacity as Acting Chief of Staff of the CDC, by and through their

respective counsel of record, and hereby stipulate to dismissal of this lawsuit pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), stating as follows:

         WHEREAS, the CDC issued an Order entitled Temporary Halt in Residential Evictions to

Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55292, on September 4, 2020 (the CDC

Order), and

         WHEREAS, on September 14, 2020, the Franklin County, Ohio Municipal Court issued an

order staying the set out of Plaintiff’s tenant, Defendant Cassandra King, until the expiration of the

CDC’s Order on December 31, 2020, see Compl., Exhibit D, ECF No. 1-1, and

         WHEREAS, Plaintiff alleges the order issued without any inquiry into the veracity of the

CDC certification Defendant King presented to the state court, see Compl. ¶¶ 16–19, ECF No. 1,

and




                                                    1
        WHEREAS, Plaintiff filed a Complaint in this action on September 16, 2020 challenging the

CDC Order, and

        WHEREAS, Plaintiff filed a Motion for Temporary Restraining Order and Preliminary

Injunction on September 16, 2020 (ECF No. 3) seeking to enjoin the Order, and

        WHEREAS, on September 25, 2020, the Court held a preliminary telephone conference

pursuant to S.D. Ohio Civ. R. 65.1(a) to address Plaintiff’s Motion, during which counsel for the

federal government represented that the CDC Order does not preclude a landlord’s seeking judicial

review of a tenant’s right to remain on his or her property against the wishes of the landlord,

including seeking an evidentiary hearing to test the veracity of a declaration submitted pursuant to

the CDC Order where available under applicable state or municipal law, see Hr’g Tr. 19:14–20:5,

ECF No. 19, and

        WHEREAS, following the conference, the Court denied Plaintiff’s request for a temporary

restraining order and set an expedited hearing as to Plaintiff’s request for a preliminary injunction

for October 15, 2020 at 2:00 p.m., and

        WHEREAS, on October 2, 2020, in a separate action concerning a similar challenge to the

CDC Order, the federal government filed a brief that stated: “The [CDC] Order does not prevent a

landlord from filing an eviction action in state court. First, the Order expressly permits eviction for

various reasons other than nonpayment of rent. See 85 Fed. Reg. at 55294 (property damage,

criminal activity, etc.). Second, nowhere does the Order prohibit a landlord from attempting to

demonstrate that a tenant has wrongfully claimed its protections. And third, even where a tenant is

entitled to its protections, the Order does not bar a landlord from commencing a state court eviction

proceeding, provided that that actual eviction does not occur while the Order remains in place. See

id. at 55292 (‘the order prevents these persons from being evicted or removed from where they are

living through December 31, 2020’); id. at 55293 (defining ‘evict’ as ‘to remove or cause the removal



                                                   2
of’).” Defs.’ Mem. in Opp. to Pls.’ Mot. for Prelim. Injunction at 42, ECF No. 22, Brown v. Azar,

No. 20-3702 (N.D. Ga.).

         NOW THEREFORE, the Federal Defendants having stated that the CDC Order does not

prevent a landlord from seeking judicial review of a tenant’s right to remain on his or her property,

including seeking an evidentiary hearing to challenge the veracity of a declaration, provided that no

actual eviction occurs while the Order remains in effect and applies to the tenant, Plaintiff and

Federal Defendants hereby stipulate to dismissal of this action against the Federal Defendants with

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties to bear their own

fees and costs.


Dated: October 9, 2020                                  Respectfully submitted,



WILLIS LAW FIRM LLC                                     JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General
/s/ Dimitrios G. Hatzifotinos
William L. Willis (0038537)
Dimitrios G. Hatzifotinos (0077751)                     ERIC BECKENHAUER
Solomon J. Parini (0096794)                             Assistant Director, Federal Programs Branch
Michael K. Jameson (0096790)
1160 Goodale Boulevard                                  /s/ Leslie Cooper Vigen
Grandview Heights, Ohio 43212                           LESLIE COOPER VIGEN
mjameson@willislawohio.com                              Trial Attorney (DC Bar No. 1019782)
(614) 324-0465                                          Steven A. Meyers
(614) 324-0460 (Fax)                                    Senior Trial Counsel (NY Bar No. 4823043)
                                                        United States Department of Justice
Counsel for Plaintiff                                   Civil Division, Federal Programs Branch
                                                        1100 L Street, NW
                                                        Washington, DC 20005
                                                        Tel: (202) 305-0727
                                                        Fax: (202) 616-8470
                                                        E-mail: leslie.vigen@usdoj.gov

                                                        Counsel for Defendants




                                                   3
                                  CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: October 9, 2020


And paper copy to:


Cassandra King

2232 McGuffey Lane

Columbus, Ohio 43223

                                                     /s/ Dimitrios G. Hatzifotinos
                                                     WILLIS LAW FIRM LLC
